Citation Nr: 0731739	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  03-17 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post left knee meniscectomy.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for right knee disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for low back disability.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1986 to March 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

When the case was before the Board in March 2006, it was 
remanded for additional development.  Thereafter, the RO 
increased the rating for the veteran's service-connected 
right knee disability to 10 percent, effective February 28, 
2002, the effective date of service connection.  


FINDINGS OF FACT

1.  The veteran's status post left knee meniscectomy is 
manifested by slight instability.

2.  The veteran's left knee arthritis is manifested by 
arthritis with limitation of motion; extension is not limited 
to more than 5 degrees and flexion is not limited to less 
than 60 degrees.  

3.  The veteran's left knee disability is not manifested by 
frequent episodes of locking, pain and effusion into the 
joint.

4.  The veteran's right knee disability is manifested by 
limitation of motion; extension is not limited to more than 5 
degrees and flexion is not limited to less than 60 degrees; 
there is no lateral instability or recurrent subluxation of 
the right knee joint; and the right knee disability is not 
manifested by experience frequent episodes of locking, pain 
and effusion into the joint.

4.  For the period prior to September 23, 2003, the veteran's 
low back disability was manifested by slight limitation of 
motion and lumbosacral strain with characteristic pain on 
motion.

4.  For the period beginning September 23, 2003, the 
veteran's low back disability has been manifested by flexion 
of the thoracolumbar spine greater than 60 degrees, but not 
greater than 85 degrees. 

5.  At no time during the period of the claim has the 
veteran's low back disability been manifested by ankylosis of 
the lumbar spine, any significant neurological impairment of 
either lower extremity, and he has never been diagnosed with 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's status post left knee meniscectomy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.71a, Diagnostic Codes 5257 (2007).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's left knee arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-5261 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for the veteran's right knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257-5261 (2007).

4.  The criteria for an initial rating in excess of 10 
percent for the veteran's low back disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in March 2002, August 2005, and May 2006.  The August 
2005 and May 2006 letters specifically informed the appellant 
that he should submit any pertinent evidence in his 
possession, and the May 2006 letter provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating.

Although the veteran was not provided all required notice 
before the initial adjudication of the claims, the record 
reflects that following the provision of the required notice 
and completion of all indicated development of the record, 
the originating agency readjudicated the claims in June 2007.  
There is no indication in the record or reason to believe 
that any ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran was afforded appropriate VA 
examinations.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.



General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  




Bilateral Knee Disability

A.  Legal Criteria

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, or a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  VAOPGCPREC 23-97 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

The VA General Counsel also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

B.  Left Knee Disability

The veteran's left knee disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A separate evaluation of 10 percent for arthritis of 
the left knee is assigned on the basis of arthritis with pain 
on motion.  

The medical evidence consistently indicates that the 
veteran's left knee is stable.  The veteran stated that he 
wears a brace on his left knee; however, he did not wear it 
to the November 2006 VA exam and the VA examiner noted that 
there were no signs of instability.  The April 2002 VA 
examiner stated that there was mild laxity of the joint.  
Therefore, the Board concludes that the left knee 
meniscectomy does not warrant more than a 10 percent rating 
under Diagnostic Code 5257.  

The medical evidence also does not show frequent episodes of 
locking, pain or effusion into the joint, as required for a 
higher rating under Diagnostic Code 5258.

A review of the medical evidence of records shows that the 
veteran has displayed full extension of the left knee on all 
range of motion tests.  The November 2006 VA examiner noted 
no signs atrophy, no crepitus, no swelling, and no evidence 
of pain, weakness or fatigability such as would indicate 
additional functional impairment of the left knee.  In 
addition, none of the medical evidence identifies pain 
resulting in additional limitation of extension of the left 
knee.  Therefore, it is clear that the left knee disability 
does not warrant a higher rating under Diagnostic Code 5261.

The medical evidence consistently shows that the veteran has 
nearly full flexion of the left knee; in fact, at the 
November 2006 VA exam he was able to flex his knee to 140 
degrees without pain.  At the April 2002 VA exam, flexion was 
to 100 degrees.  As noted above, there is no evidence of 
increased functional impairment due to incoordination or 
weakness.  Although he has some pain, and the functional 
impairment on repeated or prolonged use is probably greater 
than that demonstrated at the VA examinations, it is clear 
that when all pertinent disability factors are considered, 
any limitation of flexion of the left knee does not more 
nearly approximate limitation to 45 degrees than limitation 
to 60 degrees.  Therefore, a higher rating is not warranted 
for the left knee under Diagnostic Code 5260.  

The combination of arthritis in the left knee and limitation 
of motion to a noncompensable degree warrants a 10 percent 
rating under Diagnostic Codes 5003, 5010.  Therefore, the 
Board concludes that the left knee arthritis is appropriately 
rated as 10 percent disabling for arthritis with pain on 
motion.

The Board has considered whether there is any other basis for 
assigning a higher evaluation for the veteran's status post 
left knee meniscectomy or his left knee arthritis, but has 
found none.  Moreover, the Board has considered the benefit-
of-the-doubt doctrine but finds that there is no approximate 
balance of positive and negative evidence such as to warrant 
its application.  The medical evidence preponderates against 
the veteran's claim of entitlement to a higher rating for 
either of his left knee disabilities.  

C.  Right Knee Disability

The veteran's right knee disability is currently rated as 10 
percent disabling on the basis of arthritis with pain on 
motion.  

A review of the medical evidence of records shows that the 
veteran has displayed full extension of the right knee on all 
range of motion tests.  On no occasion has the veteran been 
found to have limitation of extension to more than 5 degrees.  
The VA examiners have generally noted no crepitus, no 
swelling, and no evidence of pain, weakness, or fatigability 
such as would indicate additional functional impairment of 
the knee.  The November 2006 VA exam report specifically 
notes no loss of extension due to pain, fatigue or lack of 
endurance, and certainly none of the medical evidence 
identifies pain resulting in limitation of extension to more 
than 5 degrees.  Therefore, it is clear that the right knee 
disability does not warrant a 10 percent rating under 
Diagnostic Code 5261.

The medical evidence consistently shows that the veteran has 
nearly full flexion of the right knee; in fact, at the 
November 2006 VA exam he was able to flex his knee to 140 
degrees without pain.  At the April 2002 VA exam, flexion was 
to 135 degrees.  As noted above, there is no evidence of 
increased functional impairment due to incoordination, 
weakness or pain.  Although he has some pain, and the 
functional impairment on repeated or prolonged use is 
probably greater than that demonstrated at the VA 
examinations, it is clear that flexion of the knee is not 
limited to less than 60 degrees.  Therefore, the disability 
does not warrant more than a 10 percent rating under 
Diagnostic Code 5260.  

The medical evidence reflects that veteran's right knee is 
stable.  Therefore, the Board concludes that the disability 
does not warrant a separate compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board has considered whether there is any other schedular 
basis for assigning more than a 10 percent rating for the 
disability but has found none.  In particular, the Board 
notes that the medical evidence does not show frequent 
episodes of locking, pain or effusion into the joint, as 
required for a higher rating under Diagnostic Code 5258.

The combination of arthritis in the right knee and limitation 
of motion to a noncompensable degree warrants a 10 percent 
rating under Diagnostic Code 5003, 5010.  Therefore, the 
Board concludes that the disability is appropriately rated as 
10 percent disabling throughout the initial evaluation 
period.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.  



Low Back Disability

A.  Legal Criteria

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
4 weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  


Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2007).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the criteria in effect throughout the period of this 
claim, complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

B.  Analysis

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating disabilities of the 
spine.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date.  

In a May 2002 rating decision the RO granted service 
connection for low back disability, and assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
effective February 28, 2002, for characteristic pain on 
motion of the lumbar spine.  The disability is currently 
rated as 10 percent disabling under the general criteria for 
rating disabilities of the spine.  

Under the schedular criteria in effect prior to September 23, 
2003, the functional impairment of the low back more nearly 
approximates the criteria for a 10 percent disability rating 
for characteristic pain on motion under Diagnostic Code 5295, 
or slight limitation of motion under Diagnostic Code 5292.  
During the April 2002 VA exam, the veteran was able to flex 
his lumbosacral spine to 90 degrees, extend to 20 degrees, 
bilaterally lateral flex to 20 degrees, and bilaterally 
rotate to 25 degrees.  There were no muscle spasms.  These 
findings are indicative of slight limitation of motion and do 
not support more than a 10 percent rating under Diagnostic 
Code 5292 or Diagnostic Code 5295.  However, the Board must 
consider other factors such as lack of endurance, functional 
loss due to pain, pain on use and during flare-ups, weakened 
movement, excess fatigability, and incoordination.  In this 
regard, the Board notes that the April 2002 examination 
report does not indicate whether the veteran had pain on any 
range of motion, nor did the examiner estimate the additional 
limitation of motion due to fatigue, weakness, or lack of 
endurance.  Therefore, this examination report does not 
support the assignment of more than a 10 percent rating under 
Diagnostic Code 5292.  In addition, as noted above, the 
veteran did not display muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral in standing 
position.  Therefore, he does not warrant a rating in excess 
of 10 percent under the former criteria for evaluating 
lumbosacral strain.  

Under the new criteria, the Board has concluded that the 
veteran's low back disability meets the criteria for a 10 
percent rating, but not higher.  Notably, during the November 
2006 VA exam, the veteran was able to flex to 90 degrees, 
with pain beginning at 80 degrees.  He could extend to 25 
degrees, with pain beginning at 20 degrees.  He was able to 
bilaterally lateral flex to 20 degrees, with pain beginning 
at 15 degrees, and he could bilaterally rotate to 30 degrees, 
with pain beginning at 20 degrees.  The November 2006 VA 
examiner stated that with repetitive use, the range of motion 
is not additionally limited by pain, fatigue, weakness, or 
lack of endurance.  Thus, even with consideration of all 
pertinent disability factors, it is clear that forward 
flexion of the veteran's thoracolumbar spine is greater than 
60 degrees; and that the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.  In 
addition, the record does not show muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Therefore, the disability does not 
warrant a higher rating under the general formula for rating 
disorders of the spine.

The veteran has never been diagnosed with intervertebral disc 
syndrome, and there is no evidence of any incapacitating 
episode of back symptoms requiring bed rest prescribed by a 
physician.  

The Board has also concluded that a separate rating is not 
warranted for neurological impairment in the lower 
extremities.  In this regard, the Board notes that the 
November 2006 examiner stated that the veteran was 
neurologically intact; both sensory and motor functions were 
normal.  Furthermore, the veteran denied any radiation of his 
low back pain to his lower extremities at both the April 2002 
and November 2006 VA exams.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  The veteran has not required frequent 
hospitalizations for either of his knee disabilities or his 
low back disability and the manifestations of such are 
consistent with the assigned schedular evaluations.  The 
Board acknowledges that the November 2006 VA examiner stated 
that the back disability limits the veteran's ability to lift 
more than 75 pounds, stand for more than 30 minutes, or walk 
for more than 10 minutes, and his knee disabilities prevent 
him from climbing, squatting, and walking up and down steps.  
However, the veteran is employed as a manager for a real 
estate company and the November 2006 VA examiner opined that 
the veteran can perform this type of sedentary work.  None of 
the evidence shows that the manifestations of any of the 
disabilities at issue are unusual or exceptional.  In sum, 
there is no indication that the average industrial impairment 
from any of the disabilities would be in excess of that 
contemplated by assigned evaluations.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  



							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 10 percent for status 
post left knee meniscectomy is denied.

Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
low back disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


